MANNING, J.
Under the statute (Rev. Code, § 1874), “ any person who has paid any money, or delivered anything of value, lost upon any game or wager, may recover such money, thing, or its value, by action commenced within six months from the time of such payment or delivery.” In this ease, the game at which the money was lost and paid by appellee to appellant was roulette, and all the facts necessary to entitle plaintiff to recover were fully proved. The circumstance that the money belonged, if it did belong, to the separate estate of appellee’s wife, in no way affected his right to recover. Would such a question have been made in a case of this kind, if it had been the money of his employer, with which he had been intrusted ? As bailee, or trustee, he would have sufficient title to enable him to maintain the action.
2. The act of the “reconstruction legislature,” of 1868, which was offered to show a legal right in defendant, as the agent of the so-called Mobile Charitable Association, to carry on gambling openly as a lawful occupation, has been adjudged to be void, because. passed in violation of certain clauses of the constitution. It was properly excluded from the jury.
Let the judgment of the Circuit Court be affirmed.